DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-7, 9-12, 14-17, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 2021/0190674 A1), herein referred to as Liu.
Regarding Claim 1, Liu discloses a reference electrode (item 46 (not shown), figure 1, 11, 12, and 15) comprising: 
	a metal body (item 17, figure 1) (para. 0042); 
	a lead (item 47, figure 1; shown as nichrome wire in figure 15) disposed within the metal body (item 17, figure 1) (para. 0042); 
	an insulator (item 25, figure 1) disposed between the lead (item 47, figure 1) and the metal body (item 17, figure 1) (para. 0042), the insulator (item 25, figure 1) comprising a ceramic material (para. 0042); and 
	a porous metal chamber (the alumina tube of the reference electrode is made from a ceramic material that comprises porous properties and thus is being considered a porous metal chamber – para. 0010, 0045, 0057, and 0089) coupled (via item 25 and item 43/45/47, figure 1) to the metal body (item 17, figure 1), the lead (item 47, figure 1; shown as nichrome wire in figure 15) extending (via connection to silver rod, see figure 15) into the porous metal chamber (the alumina tube of the reference electrode is made from a ceramic material that comprises porous properties and thus is being considered a porous metal chamber – para. 0010, 0045, 0057, and 0089); 
	wherein the porous metal chamber (the alumina tube of the reference electrode is made from a ceramic material that comprises porous properties and thus is being considered a porous metal chamber – para. 0010, 0045, 0057, and 0089) is configured to maintain an electrolyte solution (electrolyte comprising a mixture of Ag2SO4 and Na2SO4 shown in figure 15 – para. 0057 and 0089) within the porous metal chamber (the alumina tube of the reference electrode is made from a ceramic material that comprises porous properties and thus is being considered a porous metal chamber – para. 0010, 0045, 0057, and 0089) to establish a redox couple (the silver rod of the lead and the Ag2SO4+Na2SO4 (electrolyte) mixture shown in figure 15 is being considered a redox couple) with the lead (item 47, figure 1; shown as nichrome wire connected to silver rod in figure 15).
Regarding Claim 3, Liu discloses the reference electrode of claim 1, wherein the insulator (item 25, figure 1) has a fragmented structure (the insulator consists of a ceramic material and thus is considered a fragmented structure).
Regarding Claim 6, Liu discloses the reference electrode of claim 1, wherein the porous metal chamber (the alumina tube of the reference electrode is made from a ceramic material that comprises porous properties and thus is being considered a porous metal chamber – para. 0010, 0045, 0057, and 0089) comprises a pair of spaced apart ends (an open end and a closed end – para. 0057) and a porous metal wall (the alumina tube of the reference electrode is made from a ceramic material that comprises porous properties and thus the wall of the alumina tube is being considered a porous metal wall – para. 0010, 0045, 0057, and 0089) disposed between the spaced apart ends (an open end and a closed end – para. 0057).
Regarding Claim 7, Liu discloses the reference electrode of claim 1, further comprising a plug (see figure 15) disposed in an opening (wherein ceramic paste plugs and seals the opening in the reference electrode – para. 0057) in the porous metal chamber (the alumina tube of the reference electrode is made from a ceramic material that comprises porous properties and thus is being considered a porous metal chamber – para. 0010, 0045, 0057, and 0089).
Regarding Claim 9, Liu discloses the reference electrode of claim 1, wherein the ceramic material (of item 25, figure 1) comprises an oxide ceramic (alumina is also known as aluminum oxide thus is considered an oxide ceramic – para. 0053 and 0057).
Regarding Claim 10, Liu discloses the reference electrode of claim 1, wherein the ceramic material (of item 25, figure 1) comprises mullite (para. 0053 and 0057).
Regarding Claim 11, Liu discloses the reference electrode of claim 1, wherein the metal body (item 17, figure 1) (para. 0042) comprises a metal sheath (the metal body is a stainless steel tube and thus is considered a metal sheath as it is a protective covering around an electric cable) in which the lead (item 47, figure 1) and the insulator (item 25, figure 1) are disposed (see figure 1).
Regarding Claim 12, Liu discloses the reference electrode of claim 1, wherein the metal body (item 17, figure 1) (para. 0042) comprises a metal tube (the metal body is a stainless steel tube) in which the lead (item 47, figure 1) and the insulator (item 25, figure 1) are disposed (see figure 1).
Regarding Claim 14, Liu discloses the reference electrode of claim 1, wherein the lead (item 47, figure 1) comprises a single conductive wire (a nichrome wire as shown in figure 15 with respect to figure 1) that extends through the metal body (item 17, figure 1) and into the porous metal chamber (the alumina tube of the reference electrode is made from a ceramic material that comprises porous properties and thus is being considered a porous metal chamber – para. 0010, 0045, 0057, and 0089).
Regarding Claim 15, Liu discloses a electrochemical monitoring system (see figure 1, 11, 12, and 15) comprising: 
	a metal tube (item 17, figure 1) (para. 0042); 
	a plurality of leads (item 47, figure 1; item 43, figure 1; and item 45, figure 1) disposed within the metal tube (item 17, figure 1) (para. 0042); 
	an insulator (item 25, figure 1) disposed in the metal tube (item 17, figure 1) to electrically isolate the plurality of leads (item 47, figure 1; item 43, figure 1; and item 45, figure 1) from one another and from the metal tube (item 17, figure 1) (para. 0042; 0074), the insulator (item 25, figure 1) comprising a ceramic material (para. 0042; 0074); and 
	a porous metal chamber (the alumina tube of the reference electrode is made from a ceramic material that comprises porous properties and thus is being considered a porous metal chamber – para. 0010, 0045, 0057, and 0089) coupled (via item 25 and item 43/45/47, figure 1) to the metal tube (item 17, figure 1); 
	wherein a first lead (item 47, figure 1; shown as nichrome wire in figure 15) of the plurality of leads (item 47, figure 1; item 43, figure 1; and item 45, figure 1) extends (via connection to silver rod, see figure 15) into the porous metal chamber (the alumina tube of the reference electrode is made from a ceramic material that comprises porous properties and thus is being considered a porous metal chamber – para. 0010, 0045, 0057, and 0089), and wherein a second lead (item 43, figure 1 – referenced as item WE1 wire in figure 12) of the plurality of leads (item 47, figure 1; item 43, figure 1; and item 45, figure 1) exits the metal tube (item 17, figure 1) without entering (see figure 12 – wherein the WE1 wire exits to the outwards to WE1) the porous metal chamber (the alumina tube of the reference electrode is made from a ceramic material that comprises porous properties and thus is being considered a porous metal chamber – para. 0010, 0045, 0057, and 0089).
Regarding Claim 16, Liu discloses the electrochemical monitoring system of claim 15, further comprising an electrolyte solution (electrolyte comprising a mixture of Ag2SO4 and Na2SO4 shown in figure 15 – para. 0057 and 0089) disposed within the porous metal chamber (the alumina tube of the reference electrode is made from a ceramic material that comprises porous properties and thus is being considered a porous metal chamber – para. 0010, 0045, 0057, and 0089) to establish a redox couple (the silver rod and the Ag2SO4+Na2SO4 (electrolyte) mixture shown in figure 15 is being considered a redox couple) with the lead (item 47, figure 1; shown as nichrome wire connected to silver rod in figure 15).
Regarding Claim 17, Liu discloses the electrochemical monitoring system of claim 15, wherein the insulator (item 25, figure 1) has a fragmented structure (the insulator consists of a ceramic material and thus is considered a fragmented structure).
Regarding Claim 19, Liu discloses the electrochemical monitoring system of claim 15, wherein: the plurality of leads (item 47, figure 1; item 43, figure 1; and item 45, figure 1) comprises a third lead (item 45, figure 1); the second lead (item 43, figure 1) is configured as a working electrode (item 42/WE1, figure 1/12); and the third lead (item 45, figure 1) is configured as a counter electrode (item 44/WE2, figure 1/12 ; para. 0042 – while disclosed as a working electrode discloses that both item 42/WE1 and item 44/WE2 are in communication with ammeter 64, thus the second lead/counter electrode are considered to be configured as a counter electrode as it completes the circuit and is an electrode used in a three electrode electrochemical cell systems in which an electric current is expected to flow).
Regarding Claim 21, Liu discloses the electrochemical monitoring system of claim 15, further comprising a powder (Ag2SO4+Na2SO4 powder – para. 0057) disposed within the porous metal chamber (the alumina tube of the reference electrode is made from a ceramic material that comprises porous properties and thus is being considered a porous metal chamber – para. 0010, 0045, 0057, and 0089), wherein the powder (Ag2SO4+Na2SO4 powder – para. 0057) has a chemical composition that establishes a redox couple (the silver rod of the lead and the Ag2SO4+Na2SO4 (electrolyte) mixture shown in figure 15 is being considered a redox couple) with the lead (item 47, figure 1; shown as nichrome wire connected to silver rod in figure 15).
Allowable Subject Matter
Claims 2, 4-5, 8, 13, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 2, the references cited on PTO-892 form, alone or in combination form, fail to disclose the reference electrode of claim 1, further comprising a fitting to secure the metal body to the porous metal chamber, wherein the metal body is welded to the fitting.
Regarding Claim 4, the references cited on PTO-892 form, alone or in combination form, fail to disclose the reference electrode of claim 3, wherein a particle size of the fragmented structure of the insulator varies with proximity to the porous metal chamber.
Regarding Claim 5, the references cited on PTO-892 form, alone or in combination form, fail to disclose the reference electrode of claim 3, wherein: the fragmented structure comprises particles of a plurality of sizes; the particles are arranged such that the particles having a largest size of the plurality of sizes are closest to the porous metal chamber; and the particles of the other sizes of the plurality of sizes are arranged such that the particles become progressively finer as distance from the porous metal chamber increases.
Regarding Claim 8, the references cited on PTO-892 form, alone or in combination form, fail to disclose the reference electrode of claim 7, wherein the plug comprises a set screw.
The plug as taught by Liu comprises a ceramic paste. 
Regarding Claim 13, the references cited on PTO-892 form, alone or in combination form, fail to disclose the reference electrode of claim 1, wherein the lead comprises silver and the electrolyte solution comprises silver chloride.
Liu discloses wherein the lead comprises silver but fails to disclose the solution comprising silver chloride but instead discloses the use of silver sulfate. 
Regarding Claim 18, the references cited on PTO-892 form, alone or in combination form, fail to disclose the electrochemical monitoring system of claim 17, wherein: the fragmented structure comprises particles of a plurality of sizes; the particles are arranged such that the particles having a largest size of the plurality of sizes are closest to the porous metal chamber; and the particles of the other sizes of the plurality of sizes are arranged such that the particles become progressively finer as distance from the porous metal chamber increases.
Regarding Claim 20, the references cited on PTO-892 form, alone or in combination form, fail to disclose the electrochemical monitoring system of claim 15, further comprising a plug disposed in an opening in the porous metal chamber, wherein the plug comprises a set screw.
The plug as taught by Liu comprises a ceramic paste. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to reference electrodes, and in particular, reference electrodes for use in electrochemical monitoring systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858